     3:18-cv-03227-TLW-PJG          Date Filed 01/25/19       Entry Number 13         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Heidi Tolles,                                 )              C/A No. 3:18-3227-TLW-PJG
                                              )
                            Plaintiff,        )
                                              )
v.                                            )         AMENDED SCHEDULING ORDER
                                              )
Corporate Solutions, LLC; University of South )
Carolina,                                     )
                                              )
                            Defendants.       )
_____________________________________ )

        Following consultation pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, the
parties jointly request, and the court hereby orders, that the Scheduling Order (ECF No. 5) in this
case entered December 7, 2018 be amended as follows:

4.      Motions to join other parties and amend the pleadings (Fed. R. Civ. P. 16(b)(1)) shall be filed
        no later than June 5, 2019.

5.      Plaintiff(s) shall file and serve a document identifying by full name, address, and telephone
        number each person whom Plaintiff(s) expects to call as an expert at trial and certifying that
        a written report prepared and signed by the expert including all information required by Fed.
        R. Civ. P. 26(a)(2)(B) has been disclosed to other parties by July 8, 2019.

6.      Defendant(s) shall file and serve a document identifying by full name, address, and telephone
        number each person whom Defendant(s) expects to call as an expert at trial and certifying
        that a written report prepared and signed by the expert including all information required by
        Fed. R. Civ. P. 26(a)(2)(B) has been disclosed to other parties by August 5, 2019.

7.      Counsel shall file and serve affidavits of records custodian witnesses proposed to be
        presented by affidavit at trial no later than August 27, 2019. Objections to such affidavits
        must be made within fourteen (14) days after the service of the disclosure. (See Fed. R.
        Evid. 803(6), 902(11), or 902(12) and Local Civil Rule 16.02(D)(3) (D.S.C.)).

8.      Discovery shall be completed no later than October 3, 2019. All discovery requests,
        including subpoenas duces tecum, shall be served in time for the responses thereto to be
        served by this date. De bene esse depositions must be completed by discovery deadline. No
        extension of this deadline will be permitted without leave of court. No motions relating to



                                             Page 1 of 2
      3:18-cv-03227-TLW-PJG          Date Filed 01/25/19        Entry Number 13        Page 2 of 2




         discovery shall be filed until counsel have consulted and attempted to resolve the matter as
         required by Local Civil Rule 7.02 (D.S.C.).

9.       All other motions, except those to complete discovery, those nonwaivable motions made
         pursuant to Fed. R. Civ. P. 12, and those relating to the admissibility of evidence at trial,
         shall be filed on or before October 21, 2019. (Fed. R. Civ. P. 16(b)(2)).

10.      Mediation, pursuant to Local Civil Rules 16.04-16.12 (D.S.C.), shall be completed in this
         case on or before December 17, 2019. See Form setting forth mediation requirements (ECF
         No. 5 at 6). At least thirty (30) days prior to this mediation deadline, counsel for each
         party shall file and serve a statement certifying that counsel has: (1) provided the party with
         a copy of the mediation requirements; (2) discussed the availability of mediation with the
         party; and (3) discussed the timing of mediation with opposing counsel. If the parties enter
         mediation, they are directed to complete the mediation initiation form and return it to the
         Court by no later than October 3, 2019.

11.      This case is subject to being called for jury selection and trial thirty (30) days following the
         issuance of a Report and Recommendation on any motion described in ¶ 9 of this Order,
         unless otherwise ordered by the court.

         IT IS SO ORDERED.

                                                         ____________________________________
                                                         Paige J. Gossett
                                                         UNITED STATES MAGISTRATE JUDGE
January 25, 2019
Columbia, South Carolina




                                              Page 2 of 2
